.”
         .   .



I
0
                 OFFICE OF THE AlTORNEY   GENERAL           OF TEXAS
                                   AUSTIN

-cwAlm
 --



    Xonorabla        Toa deay
    County       Attorney
    ?ottar       cotlaty
    Aslarilio,       FOxaS




                     do or0 la    receipt                      Oatober 20,
     L939, la rrhlohyoou                                       l?qMrtarcnton
     tha tact8 sot out tn



                                                 ayor   pays the   taxer
                                                    no lor and ro-
                                                    tilioato oa maid
                                                    00 tor eaoh gaar
                                                   od for in artlola
                                                 aad Collator or Tam8
                                               te oolleat this rer 0r
                                         pear or dsllaquenoy for issu-
                                      ion aertliloate   on another lot
                                      leak mad oaao subdivlofoa ior
                                         at 3 oubaequrnt date?*
                                  7331 of tha Revised Civil 3tiatntesor 1923,
    prior to               ewmdnruat,   read ‘, is part, 88 rdm8:
                          lmr prepewlng the annual dalinquaat
                     list of aamamaants ohargad to the tax aol-
                     lootor upon the tax roll, but which bare not
                     bean aellaoted at the t ima ol hi8 annual
                                                                                 .*
                                                                             .




.oaotublr      TW hay,           Page Z


               lettlemnt with the Sta teand oountg, bep-
               aratln6 thb property  previowly bold to
               the State iron that  reportrb bold be dr-
               iiIiQUSBt     rtW pNOObi~%g yWUb   MA& iOr   2?0-
               rating      theStat* taxes into State roverma,
               Stat.   bohoo1'anA Stat. bB.iOa, anlculat-
               iB( the warilty,     AStbBd3B& it And bddiA6
               it la with other taxes, balmoing thq de-
               1iAQUMt libtb      and WrtilriBg     it to t&
               ooaplssloaen oourt an6 tha Coaptrollor,
               tha tax   aallootor    shall bo eatltled to a
               roe or OM Quu         ror raoh eorroot abbebb-
               WBt   0r land w be sold, said rer to be
               ty;.f ,"fOOBtb mB8t           th0 dollnquent.


               In ooabtruia(l
                        this old btatatr  t&r nttornoy  Ousrral*b
DapartssBt,     iB a IlUdk 09iAiolW wTit&B by Hoaorablo ii.
                                    Of
Orady                     ~ttosnby Gbnbral, held that tho One
         Chandler , nbblbtant
Dollar r00 proridod thorela should k allow&d r0r eaoh tnxot 0r
had upon whloh delinquent teuab werb orad.
           In 1929, la the -80     ot  State v. Front,     16 9. U. (Zd)
331,   Court oi Clril AppOalW, the Court held tlut betsnty-four
lots in one 8ubdirlrion     wuro 0110 tract and the tar aolleutor
was rntitlod to only Oar Dollar for tb oath           ttrot under m-
tiola 9351 b&ore wae was mmded.            Another Court or Civil
iipgealbheld the mine iA the O&M of Stata VS. Slator,             14 3. 3.
(2dl 877.    This oaoe WNJ, hafevur, revorbed by the Suprme Court
of Texas IA an opialon written in 38 8. W. (Ed) 1097, The SU-
prrr  Court hold that under the old statute the mar oolleotor
wkr ontitlad to One Dollar for     oaoh txaot,    and wtraOta     wa8 de-
flnbd ab the unit rhlah was the last       or bwallest bubdivlblon.
It is to be notedtbat      this OpiniOA or the Su~WumaCoWt          waa
handad dom io 193L, after tha aaadmsat of Artlole             7331 in
1930. However,    the oaba    mb ooawmed     oaly with the old btat-
uto aad did Dot abAtioA or dlacusb tho new statute and the ef-
r40t 0r the amoadmont.
           It was durily   the period oi thlb umiie.ttledmndltlon
0r tho  law on this p3rtloular   utter  ia 1930 whun tb   Legl8Laturo
l,Janded &rtltle  7331.   JIld Artlola was amsndod by tba tort)-
rirrt  L&datum,      fourth Called 3088io~, Chapter 30 iZ*otlon8.
Subsequent to t ho aasadmeat, artlolI 7331 or the Rev!sed Clril
Statutes reads,   to part, as followbr
                                 -.




Honorable   Tom 3ea;l,      Page 3



                   "For mloulating and praparing  n-
            drmptloo eutifieates    sad reoelptr, ro-
            porting and orrd~?lin(l ndomptienr, po8b
            lng Comptroller*8 rodemptioa numbore oa
            the dollnqutit tax record or annual   dew
            1iaqtbEatli8t, Milti     OUtifioatOU  Of
            redemptioa to tuparors     after   ap




            to a’roo of 0110 dolls 01.00)  fo r laoh
            oorroot arro88meat OS bad to be 8old,
            8ald foe to be taxed a0 oostn apIa8t tho
            delinquent. Comoot lsse88mnt a8 heroin
            u8ed mean8 t& imentor    of all pmpertler
            F*?   t; an-Iyditidual for any of&8 year.

          It Is to ba noted from Artiolo V3Sl, a6 aaraded,
that tho Legl8lature ha8 aou s$aoifieall~ prwided that only
oaq One Dolla~too 18 oharmablo      or year against any oue de-
linquent taxpa r regtmIlo80 of t & ammnt of proparty upoa
rhioh he owe8 raxe8. The La&irlatuxw ha8 8 eoifloall~ defln8d
what i8 want by *oorreet 888e88zmnt’    as -tie Inventory of all
gropertiea owned by an Individual for aay one year.”
            311108     artioL8        7331   uaa   amended in 1930, there have
been no 0~808 whIoh hme beon oonoemed with the proporltion a8
8ot out in your letter.  HoweNor, the question wa# ruled upon
by Attorney General Jam88 v. allred la a ooniarenco opinion
dated Awu8t 143,lQ$a, writton by hreiataat                     rttoroey Qeaerai
Es:   C. DeWl.fe. Mr. Deaolfe*s opialoa                    reaa8,  In pert, a8 fol-



            whloh mrrrtbo rub8tantiully porrormed bo-
            roro the foe albwod is earnod.   Iiowe1er,
            the fro       lo not       dependent     up00 the ?iUang
            of   mlt      to wueot           the taxes Qellaquont
            but is dependoat upon the per2ommaoe cl)
            the roworal unbs8    laumrated  and upon
            the aatual oolleotloa or the tale8, pea-
            altier, Iat*re8t, and 008t8.
                 "1% met  furtbr  be obsene4 that the
            tara *oorr*ot a80088*nt,' a8 W8d la the
Xonorsble Tom Soay,   ?ago 4




          iWJMt 'tn0 ~ImXItOry Or ail    prOpWtie8
          omod   by an itIdiVi&USl for fuly 000 year*.!
          Therotofom,   th 8 tOE8 'UOROOt l88088-
          metat' had been used to moan e4eh troot'or
          land as defined by the LO&iShtPrO and by
          the OOUrtS; under the Aot of tho Forty-
          first  Legiolature, however, tho term *oorreot
          668688m8rdllt’
                       would Inoludo all tmots of land
          upon whioh t4xeo were dolinqwnt ior any on4
            oar, looated in the w uaty and ormod by one
          IndIvIdual.
                  "Bind8 January 1, 1931, however, tbo
          tax oolleotor has beea entitled to a f40 of
          one ($1.00) dollar for oaoh oox!reotaseess-
          aat Of land.to bo sold BE ShOaDm by the
          annU1 delinquent list (OOrrSOt a888~8B,8nt
          Mnn.ing tho Inventory ot all propertier
          o,yn+d by an IndIvi'dualfor oar oae roar)
          *tar oaloulatiw oad proparing     redet#.lon
          oertif hater aad rooelpts, reporting    and
          orediting redosptioar, pasting Coiaptrollerf8
          redemption    numbers OIIthe delinquent tax re-
          cord or annual delinquent liot, aaili~ oer-
          tIflOato8 of redemption to taxpayer8 atter
          lgprotal by the Coatptrollor,end for 188uIng
          receipts    or 04rtfiioato5 of mle4ptIon for
          pro$4rty shown on the annual delinquent li8t."
          It I8 th4 opinion 0r this Department tlmt     the ques-
t~on wa6 oorreotly disposed of by A8si8taat Attorney Cenoral
&mer DoXolfe, In the o inion eboV0 quoted.      The Legislature,
by wndaent,   has prorl1 od for a One Dollar fee to be paid to
the Oar oolleotor ror the 9erfomnnao     0r a numbor 0r eorvIoe8
In aonnootion with prrparlng   and rooording  redemption oortlfi-
oatea, The Legislature has not ret-up this Ono Dollar      to be
colleotable upon eooh redemption OortifIaete i88UOd but rather
he8 allowed the ear66 to th4 tax collector for a auaber or Isr-
rIoe8 inolU&in~ rodemptloa oertIfiuatss to bo i88Ubd In oonnee-
tion with laoh oorrrot loaeo4~eat of land. The Legiolaturo bar
furthor doflned tb4 term tcorreot aooossn4nt~ to a4an tbo In-
ventory or all propertier owned by an Individual for any one
year.
          It IS, therefore, the   opinioa ot thI8 Dopertment, that
      4    .                                                             Y4
:




    Hoaorablo Tom Seay, PaBe 5


    rsgardleeo of tho time of gay-ut by a taxgayor of do.lInquent
    tares on dirroreat parcole 0s propsrty wbiah he 01in8aud whioh
    pa meatr are made at dIff&?oat tlnm,   tho One Doll e toe pro-
    vii od la Artlolo 7331 Is oolleatablo only on08 by tho tax ool-
    leator for eaoh year on all the property of tbe taxpayer taken
    together.
                                             Yours   vary   truly

                                         hTSOR!fEYGEWUL       OF TEXAS